DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 8/25/20 has been entered.  Applicant amended claims 1-15 and added new claims 16-19.  Therefore, claims 1-19 are currently pending in this application.

Claim Objections
Claims 1, 12 are objected to because of the following informalities:  
-In claim 1, line 1, “Mixing device” should be changed to -- A mixing device --.  
-In claim 12, line 1, “Method” should be changed to – A method --.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims “at the level of the at least one bulge, at least two concentrically arranged nozzle bodies are provided in the at least one gas duct, and which are formed in a circularly symmetrical manner and/or concentrically arranged” (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Solbrig et al. (US 2016/0024985).


Regarding claim 1, Solbrig discloses a mixing device comprising:
at least one gas-carrying gas duct, 
at least one injection device (26, 70) (Fig. 2) configured and arranged to inject a liquid into the at least one gas duct; 
at least one first guiding element (82) (Fig. 2), positioned downstream of the at least one injection device, is configured and arranged to project into a gas flow of the at least one gas duct; and  wherein the at least one gas duct has at least one bulge (86) (Fig. 2) of a duct wall directly downstream of the at least one first guiding element (82) (Fig 2).
            
    PNG
    media_image1.png
    321
    541
    media_image1.png
    Greyscale



Regarding claim 2, Solbrig discloses the mixing device according to claim 1, Solbrig further discloses wherein the at least one injection device (26)  includes at least one injection nozzle directed towards the at least one first guiding element (82) (Fig. 2).

Regarding claim 7, Solbrig discloses the mixing device according to claim 1, Solbrig further discloses the at least one bulge (86) (Fig. 2) has a first flow surface on its inside, and the 

Regarding claim 8, Solbrig discloses the mixing device according to claim 1, Solbrig further discloses the at least one bulge (86) extends over the entire inner circumference of the at least one gas duct (Fig. 2).

Regarding claim 9, Solbrig discloses the mixing device according to claim 1, Solbrig further discloses when viewed in projection to a main flow direction of the gas within the mixing device, the sum of the areas of the at least one first guiding elements is at least 25% of the cross-sectional area of the at least one gas duct (see Figs. 2, 3).

Regarding claim 10, Solbrig discloses the mixing device according to claim 1, Solbrig further discloses at least one second guiding element (98) (Fig. 2) is arranged downstream of the at least one first guiding element (82) (Fig. 2, par. [0023]).

Regarding claim 11, Solbrig discloses the mixing device according to claim 1, Solbrig further discloses at the level of the at least one bulge, at least one nozzle body (26) is provided in the at least one gas duct (see Fig. 2).

Regarding claim 12, Solbrig discloses a method for mixing gases or gas mixtures including the steps of:
guiding the gas or the gas mixture via at least one gas duct, 
injecting a liquid into the at least one gas duct from an injection device (26) (Fig. 2), deflecting, at least partially, the gas or gas mixture downstream of the injection device (26) (Fig. 2) by at least one first guiding element (82) (Fig. 2, 3), and 

additionally deflecting at least part of the gas or gas mixture in at least one bulge (86) (Fig. 2, par. [0022]) directly downstream of the first guiding element (82) (Fig. 2).
                   
    PNG
    media_image2.png
    413
    695
    media_image2.png
    Greyscale


Regarding claim 13, Solbrig discloses the method according to claim 12, Solbrig further discloses at least a part of the gas or gas mixture is swirled in the at least one bulge (86) (Fig. 2).

Regarding claim 14, Solbrig discloses the method according to claim 12, Solbrig further discloses at least a part of the liquid (23) (Fig. 2, par. [0021]) is sprayed in the direction of the first guiding element (82) (see Fig. 2).

Regarding claim 15, Solbrig discloses the method according to claim 12, Solbrig further discloses gas or the gas mixture flows around the first guiding element on both sides (see Fig. 3).



Regarding claim 16, Solbrig discloses the mixing device of claim 6, Solbrig further discloses wherein the at least two first guiding elements (82, 98) (Fig. 2) are provided at the same flow level, and wherein one bulge is provided for each first guiding element (see Fig. 2).

Regarding claim 17, Solbrig discloses the mixing device of claim 7, Solbrig further discloses wherein the first flow surface and the second flow surface merge continuously into one another (see Fig. 2).

Regarding claim 18, Solbrig discloses the mixing device of claim 10, Solbrig further discloses wherein the at least one second guiding element (98) (Fig. 2) is arranged directly downstream of the at least one bulge (86) (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Solbrig et al. (US 2016/0024985).
Regarding claim 3, Solbrig discloses the mixing device according to claim 1, however, Solbrig fails to disclose at least the at least one first guiding element and the duct wall being  made in one piece.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to form at least one first guiding element and the duct wall in one piece, since it has been held that forming in one piece an article which has formerly been formed in two or more pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claim 4, Solbrig discloses the mixing device according to claim 1; however, Solbrig fails to specifically discloses the at least one bulge has at least partially a spherical shape.
It would have been an obvious matter of design choice to have the at least one bulge in Solbrig in at least partially a spherical shape, since it has been held that a change in the shape of the element involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 5, Solbrig discloses the mixing device according to claim 1; however, Solbrig fails to disclose that the at least one first guiding element has a concave curvature with respect to the at least one bulge.
It would have been an obvious matter of design choice to have at least one first guiding element of Solbrig in a concave curvature with respect to the at least one bulge, since it has .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Solbrig et al. (US 2016/0024985) in view of Gonze et al. (US 2013/0111886).
Regarding claim 6, Solbrig discloses the mixing device according to claim 1, Solbrig further discloses wherein the at least one first guiding element includes at least two first guiding elements, wherein a bulge of the duct wall is arranged directly downstream of each of the at least two first guiding elements (see Figs 1, 2).
Gonze teaches two first guiding elements (44, 48) (Fig. 1), wherein a bulge of the duct wall is arranged directly downstream of each of the at least two first guiding elements (see Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Solbrig by using a bulge of the duct wall being arranged directly downstream of each of the at least two first guiding elements as taught by Gonze for further assisting in thorough mixing of the reductant with the exhaust gas (see par. [0014, 0015]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Solbrig et al. (US 2016/0024985) in view of Lee et al. (US 2017/0284260). 
Regarding claim 19, Solbrig discloses the mixing device of claim 11; however, Solbrig fails to disclose wherein, at the level of the at least one bulge, at least two concentrically arranged nozzle bodies are provided in the at least one gas duct, and which are formed in a circularly symmetrical manner and/or concentrically arranged.
Lee teaches at least two concentrically arranged nozzle bodies (61, 62) are provided in the at least one gas duct, and which are formed in a circularly symmetrical manner and/or concentrically arranged at the level of the at least one bulge (see Fig. 3, par. [0052]).

    PNG
    media_image3.png
    357
    536
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Solbrig by using at least two concentrically arranged nozzle bodies being provided in the at least one gas duct, and which are formed in a circularly symmetrical manner and/or concentrically arranged at the level of one bulge as taught by Lee for generating swirl in the circumferential within the expanded part thereby enabling the fuel and air to be uniformly mixed (see Lee, par. [0053]).

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272- 1000.

/D.T./
Patent Examiner


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747